NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           09-DEC-2020
                                           07:46 AM
                                           Dkt. 97 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


   BANK OF AMERICA, NATIONAL ASSOCIATION, Plaintiff-Appellee,
                                v.
               HANOHANO HALE, Defendant-Appellant,
                               and
 MILFORD MICHAEL TURIN; DEBRA RENEE TURIN; JOHN DOES 1-50; JANE
  DOES 1-50; DOE PARTNERSHIPS 1-50; DOE CORPORATIONS 1-50; DOE
   ENTITIES 1-50; AND DOE GOVERNMENTAL UNITS 1-50, Defendants


        APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (Case No. 1CC091000563)


                      ORDER DISMISSING APPEAL
(By:   Hiraoka, Presiding Judge, Nakasone and Circuit Judge Wong,
       in place of Ginoza, C.J., Leonard and Wadsworth, JJ.)

          Upon review of the supplemental memoranda filed by
Plaintiff-Appellee Bank of America, National Association (Bank)
and Defendant-Appellant Association of Apartment Owners of
Hanohano Hale (AOAO), and the record, it appears that:
          1.   Bank filed its complaint to foreclose the mortgage
on the subject property (Property) on March 10, 2009;
          2.   The AOAO nonjudicially foreclosed its lien for
maintenance fees and other assessments, and took title to the
Property by quitclaim deed recorded on March 20, 2014;
          3.   Bank filed a motion for summary judgment and
interlocutory decree of foreclosure on January 5, 2018;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER
          4.    The AOAO filed a "Limited Memorandum in
Opposition" to Bank's motion for summary judgment, arguing that
it owned the Property and should retain all rents generated by
the Property until "after a court has issued a final judgment
determining the priority of a senior mortgagee" under Hawaii
Revised Statutes (HRS) § 514B-146(k);
          5.    The circuit court entered findings of fact,
conclusions of law and an order for interlocutory decree of
foreclosure on February 28, 2018 (Foreclosure Order);
          6.    The Foreclosure Order appointed a commissioner "to
take possession and control of the Property, including but not
limited to, collecting rental payments and to sell the Property
at a public or private sale[,]" and to "include an accounting of
all rents collected . . . in the Commissioner's Report to be
filed with [the circuit court].";
          7.    The Foreclosure Order also stated:

                13.   Distribution of the rent collected, and
          entitlement thereto, shall be addressed at the hearing for
          confirmation of the sale of the Property.


          8.    A judgment (Foreclosure Judgment) was entered on
February 28, 2018;
          9.    The AOAO moved for reconsideration of the
Foreclosure Order;
          10.   The circuit court denied the AOAO's motion for
reconsideration;
          11.   On May 2, 2018, the AOAO filed a notice of appeal
from the Foreclosure Judgment, resulting in CAAP-XX-XXXXXXX;
          12.   The Commissioner's Report was filed on October 23,
2018;
          13.   The Commissioner's Report stated:

                22.   That your Commissioner leaves the distribution
          of the rental income collected by the AOAO Hanohano Hale
          from the date of the [Foreclosure] Order to the present date
          to the discretion of the [circuit court].




                                   -2-
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER
           14.   On January 24, 2019, the circuit court entered an
order confirming the foreclosure sale and approving the Commis-
sioner's Report (Confirmation Order);
           15.   The Confirmation Order stated:

                 2.    That the Commissioner's Report filed herein is
           hereby ratified, approved and confirmed.

                 . . . .

                 8.    That upon the Commissioner making the conveyance
           and distributions, and the filing of a final distribution
           statement and accounting, the Commissioner shall be
           discharged from further duties and responsibilities as
           commissioner.

                 . . . .

                 10.   Defendant [AOAO]'s request for a special
           assessment pursuant to HRS § 514B-146 is hereby denied.

                 11.   Defendant [AOAO]'s request for rent is hereby
           denied.


           16.   The Commissioner's "Distribution Statement and
Account" had been filed on January 2, 2019;
           17.   The circuit court entered judgment on the
Confirmation Order (Confirmation Judgment) on January 24, 2019;
           18.   "Following the entry of the Confirmation Order,
the [AOAO] made a business judgment decision to not appeal the
ruling";
           19.   The Confirmation Judgment became final and non-
appealable on Monday, February 25, 2019;
           20.   Mootness is an issue of subject matter juris-
diction.   Doe v. Doe, 120 Hawai#i 149, 164, 202 P.3d 610, 625
(App. 2009);
           21.   In In Re Marn Family, 141 Hawai#i 1, 403 P.3d 621
(2016), the Hawai#i Supreme Court has held:

           As a general rule, a case is moot if the reviewing court can
           no longer grant effective relief. Stated another way, the
           central question before us is whether changes in the
           circumstances that prevailed at the beginning of litigation
           have forestalled any occasion for meaningful relief.


Id. at 7, 403 P.3d at 627 (cleaned up) (citation omitted);

                                    -3-
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER
          22.   When we perceive a jurisdictional defect in an
appeal we must, sua sponte, dismiss that appeal.      Bennett v.
Chung, 143 Hawai#i 266, 274, 428 P.3d 778, 786 (2018); and
          23.   Because the AOAO did not appeal from the
Confirmation Judgment, the circuit court's denial of the AOAO's
request for rent is not properly before us and none of the
exceptions to the mootness doctrine — public interest, see Doe v.
Doe, 116 Hawai#i 323, 327, 172 P.3d 1067, 1071 (2007); "capable
of repetition yet evading review," see State v. Tui, 138 Hawai#i
462, 468, 382 P.3d 274, 280 (2016); or "collateral consequences,"
see Hamilton ex rel. Lethem v. Lethem, 119 Hawai#i 1, 7, 193 P.3d
839, 845 (2008) — apply.
          Now therefore, IT IS HEREBY ORDERED that the AOAO's
appeal is moot and is dismissed for lack of subject matter
jurisdiction.
          DATED:   Honolulu, Hawai#i, December 9, 2020.

                                       /s/ Keith K. Hiraoka
                                       Presiding Judge

                                       /s/ Karen T. Nakasone
                                       Associate Judge

                                       /s/ Paul B.K. Wong
                                       Acting Associate Judge




                                 -4-